          Case 7:18-cr-00284-KMK Document 121 Filed 01/06/20 Page 1 of 1




                               Paul P. Rinaldo
                                 Attorney At Law

50 Main Street, Suite 1000                                   Tel:   914- 682-2015
White Plains, NY 10606
Ermil: prinaldolaw@aol.com
                                                   MEMO ~t10t-fSED

                                           January 6, 2020
VIA ECF

Honorable Kenneth M. Karas
United States District Judge
United States Courthouse
300 Quarropas Street
White Plains, New York 10601

        Re: United States v. Maurice Murphy
            18 CR 284(KMK)

Dear Judge Karas:

     I respectfully request that the date for the defendant's
voluntary surrender be extended from January 10, 2020 until January
31, 2020. Mr. Murphy has not yet been designated by the Bureau of
Prisons and Pretrial Services Officer Leo Barrios has informed me
that the designation should be made within the next few weeks.

     Officer Barrios and Assistant United States Attorney Samuel                    L.
Raymond have no objection to this request.


                                             Respectfully requested,

                                           / s / Paul P. Rinaldo

                                           Paul P. Rinaldo


cc:     AUSA Samuel L. Raymond, via ECF and email
                                                              (\4.,irJ ·
        Pretrial Officer Leo Barrios, via email.

                                                             ~ oJc~J -
                                                                    ~
